Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on August 15, 2022. Claims 2, 3, 8, 10, 12-14, 18, and 19 are cancelled. Claims 1, 4-7, 9, 11, 15-17, and 20 are pending and will be considered for examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 9, 11, 15-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1, 4-7, and 9 are directed to a method, which is a process. Claims 11 and 15-17 are directed to a system, which is a machine. Claim 20 is directed to a “non-transitory, computer-readable medium”, which is a manufacture.  Therefore, claims 1, 4-7, 9, 11, 15-17, and 20 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of the abstract ideas, including:
A method of processing an automobile purchase transaction in a data communication network, the method comprising steps of:
receiving a request from a user device for one or more automobiles from a customer, the request comprising criteria for the one or more automobiles, the criteria comprising specification of the one or more automobiles, budget, location, and a finance preference;
accessing the request at a server over the internet, the server comprising a sales information processing system and a memory that stores the criteria, wherein the sales information processing system:
filters the criteria for identifying one or more appropriate automobiles amongst a plurality of automobiles by matching the criteria in the request, the filtering the criteria for identifying one or more appropriate automobiles comprising searching the plurality of automobiles based on type, year of manufacture, manufacturer, model name, trim, drive train, manufacturer’s suggested retail price (MSRP), and the finance preference, the identifying the one or more appropriate automobiles comprising comparing the plurality of automobiles based on the type, the drive train, the manufacturer, and the model name;
provides a purchase structure based on the finance preference received in the request;
selects at least one dealer from a plurality of dealers offering the one or more appropriate automobiles based on the type, year of manufacture, the manufacturer, the model name, the trim, the drive train, the MSRP, and the finance preference within the budget by matching the location of the customer and the at least one dealer, and the purchase structure over the data communication network, wherein the sales information processing system further selects the at least one dealer based on a historical data of the customer and the at least one dealer, access and usage data of the customer, commission data of the at least one dealer, and operations data of the at least one dealer;
checks an inventory of the one or more appropriate automobiles with the at least one dealer selected over the data communication network;
obtains a quote from the at least one dealer over the data communication network upon checking the inventory; and 
generates a deal structure for the one or more appropriate automobiles based on the quote obtained from the dealer and the purchase structure;
checking, by the sales information processing system, rebates, insurance and other finance and insurance data applicable for the customer;
scheduling, by the sales information processing system, a follow up interaction based on the finance preference, rebates, insurance and other finance and insurance data applicable for the customer and the deal structure; and
transmitting, by the sales information processing system, the deal
structure and the follow up interaction schedule to the customer via the user device.

The limitations emphasized above in bold recite the abstract idea of processing an automobile purchase transaction by using a customer’s criteria to filter and identify one or more appropriate automobiles; selecting a dealer based on the user’s criteria and location, checking the inventory, obtaining a quote, generating a deal structure for the automobile, scheduling a follow up interaction, and transmitting the deal structure and follow up interaction to the customer. This is an abstract idea because it covers certain methods of organizing human activity (i.e. commercial interactions or sales and marketing activities).
Claims 4-7, 9, 11, 15-17, and 20 recite the same abstract idea identified in representative claim 1.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1, 4-7, and 9 recite additional elements beyond the abstract idea, including:
A method of processing an automobile purchase transaction in a data communication network, the method comprising steps of:
receiving a request from a user device for one or more automobiles from a customer, the request comprising criteria for the one or more automobiles, the criteria comprising specification of the one or more automobiles, budget, location, and a finance preference;
accessing the request at a server over the internet, the server comprising a sales information processing system and a memory that stores the criteria, wherein the sales information processing system:
filters the criteria for identifying one or more appropriate automobiles amongst a plurality of automobiles by matching the criteria in the request, the filtering the criteria for identifying one or more appropriate automobiles comprising searching the plurality of automobiles based on type, year of manufacture, manufacturer, model name, trim, drive train, manufacturer’s suggested retail price (MSRP), and the finance preference, the identifying the one or more appropriate automobiles comprising comparing the plurality of automobiles based on the type, the drive train, the manufacturer, and the model name;
provides a purchase structure based on the finance preference received in the request;
selects at least one dealer from a plurality of dealers offering the one or more appropriate automobiles based on the type, year of manufacture, the manufacturer, the model name, the trim, the drive train, the MSRP, and the finance preference within the budget by matching the location of the customer and the at least one dealer, and the purchase structure over the data communication network, wherein the sales information processing system further selects the at least one dealer based on a historical data of the customer and the at least one dealer, access and usage data of the customer, commission data of the at least one dealer, and operations data of the at least one dealer;
checks an inventory of the one or more appropriate automobiles with the at least one dealer selected over the data communication network;
obtains a quote from the at least one dealer over the data communication network upon checking the inventory; and 
generates a deal structure for the one or more appropriate automobiles based on the quote obtained from the dealer and the purchase structure;
checking, by the sales information processing system, rebates, insurance and other finance and insurance data applicable for the customer;
scheduling, by the sales information processing system, a follow up interaction based on the finance preference, rebates, insurance and other finance and insurance data applicable for the customer and the deal structure; and
transmitting, by the sales information processing system, the deal structure and the follow up interaction schedule to the customer via the user device.

Whether taken individually or in combination as a whole, the limitations emphasized above in bold are recited at a high level of generality for performing generic computer functions of receiving, transmitting, processing, and storing data. These limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 11 and 15-17 recite the additional elements of a data communication network, a processing system, a user device, and memory. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of receiving, transmitting, processing, and storing data. These limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 20 recites the additional elements of a data communication network, an interface, a computer system, and memory. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of receiving, transmitting, processing, and storing data. These limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1, 4-7, and 9 recite the additional elements of a data communication network, a user device, a server, internet, a processing system, and memory. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of receiving, transmitting, processing, and storing data. These limitations are no more than mere instructions to apply the exception using generic computer components.  
Taking the additional elements individually, the computer components perform purely generic computer functions of receiving, transmitting, processing, and storing data. Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself.
Claims 11-19 recite the additional elements of a data communication network, a processing system, a user device, and memory. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of receiving, transmitting, processing, and storing data. These limitations are no more than mere instructions to apply the exception using generic computer components.  
Taking the additional elements individually, the computer components perform purely generic computer functions of receiving, transmitting, processing, and storing data. Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself.
Claim 20 recites the additional elements of a data communication network, an interface, a computer system, and memory. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of receiving, transmitting, processing, and storing data. These limitations are no more than mere instructions to apply the exception using generic computer components.
Taking the additional elements individually, the computer components perform purely generic computer functions of receiving, transmitting, processing, and storing data. Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself.






Response to Arguments
Applicant's arguments, with respect to the rejection of the claims under 35 U.S.C. 101, have been fully considered but they are not persuasive.
The Applicant argues that claim 1 recites a practical application that improves the functioning of a computer in terms of searching a vast number of vehicles available at the dealers and provides available options to the buyer to purchase without having to re-enter the details repeatedly with different finance preference(s). The examiner respectfully disagrees. Searching through a vast amount of data is a generic computer function of a generic computer device. This is one of the benefits of using a computer to search and process large amounts of data. Providing a buyer with options to purchase without having to re-enter details is an abstract idea that falls within the certain method of organizing human activity grouping.  
The Applicant also argues that the eligibility analysis of claim 1 is analogous to claim 2 of example 21 published by the USPTO. The examiner respectfully disagrees. Claim 2 of example 21 was found to be eligible because the claim recited limitations of alerting a subscriber with time sensitive information when the subscriber’s computer was offline. The claim recited transmitting an alert over a wireless communication channel to activate a stock viewer application, which caused the alert to display and enable a connection of a remote subscriber computer to the data source over the Internet when the remote subscriber computer came back online. These limitations are not recited in claim 1. For this reason, claim 2 of example 21 is not relevant to the analysis of Applicant’s claimed invention as recited in claim 1.
The Applicant also argues that the claimed invention addresses the Internet-centric challenge of the buyer having to qualify for a certain criteria, and that it allows the buyer to take an informed decision to purchase or not purchase a vehicle. The examiner respectfully disagrees. Qualifying a buyer and allowing a buyer to make informed purchasing decisions are abstract ideas that fall within the certain method of organizing human activity grouping. 














	Allowable Subject Matter
Claims 1, 4-7, 9, 11, 15-17, and 20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action. Statement of allowance is in reference to independent claims 1, 11, and 20. All other claims are dependent on these independent claims.  
Independent claims 1, 11, and 20 recite the following:

“...selects the at least one dealer based on a historical data of the customer and the at least one dealer, access and usage data of the customer, commission data of the at least one dealer, and operations data of the at least one dealer… schedule a follow up interaction based on the finance preference, rebates, insurance and other finance and insurance data applicable for the customer and the deal structure”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2015/0120489 A1 (“Edelman”): Edelman teaches a method of processing an automobile purchase transaction (paragraph [0026], lines 1-10) in a data communication network (Fig. 11, “1108”), the method comprising steps of:
receiving a request from a user device (paragraph [0026], lines 11-14) for one or more automobiles from a customer, the request comprising criteria for the one or more automobiles, the criteria comprising specification of the one or more automobiles, budget, location, and a finance preference (paragraph [0027]);
accessing the request at a server (paragraph [0076], lines 3-7) over the internet (Fig. 11, “1108”; paragraph [0074], lines 1-7), the server comprising a sales information processing system (Fig. 12, “1102”) and a memory (Fig. 12, “1204”) that stores the criteria, wherein the information processing system: 
filters the criteria for identifying one or more appropriate automobiles amongst a plurality of automobiles by matching the criteria in the request (paragraph [0031], lines 1-6), the filtering criteria for identifying one or more appropriate automobiles comprising searching the plurality of automobiles based on type, year of manufacture, manufacturer, model name, and trim (paragraphs [0031], lines 6-10 and [0046], lines 6-12 teach filtering automobiles based on make, model, year, and trim. The make and model provides the type, name, and manufacturer of the vehicle), and the finance preference (paragraph [0027], line 12 teaches a lease period for the vehicle and paragraph [0031], lines 9-10 teaches a lease payment of $400 or less per month), the identifying the one or more appropriate automobiles comprising comparing the plurality of automobiles based on the type, the drive train, the manufacturer, and the model name (paragraph [0031], lines 10-18 and paragraph [0046], lines 13-19); 
provides a purchase structure based on the finance preference received in the request (paragraphs [0029], lines 1-7 and [0030], lines 1-8 teach generating a qualified vehicle payment for the buyer that is based on financial information for the buyer; paragraph [0031], lines 9-10 teaches presenting vehicles that are available for $400 or less per month); 
selects at least one dealer from a plurality of dealers offering the one or more appropriate automobiles (paragraph [0006], lines 1-5 teaches getting a quote from a dealer on a vehicle the buyer wants; paragraph [0032] and paragraph [0033], lines 1-9) based on the type, year of manufacture, manufacturer, model name, and trim (paragraphs [0031], lines 10-18 and [0046], lines 13-19 teach providing a list of automobiles based on make, model, year, and trim. The make and model provides the type, name, and manufacturer of the vehicle), and the finance preference (paragraph [0027], line 12 teaches a lease period for the vehicle and paragraph [0031], lines 9-10 teaches a lease payment of $400 or less per month), and the finance preference (paragraph [0031], lines 9-10 teaches presenting vehicles that are available for $400 or less per month) within the budget by matching the location of the customer and the at least one dealer (paragraphs [0038], lines 6-10 and [0083], lines 6-10 teach “…maximum distance the buyer is willing to travel to the dealer…” and “…located within a certain distance of the buyer…”), and the purchase structure (paragraph [0039], lines 8-9 teaches a financed purchase, a lease, or a cash purchase) over the data communication network (Fig. 11, “1108”); 
checks an inventory of the one or more appropriate automobiles with the at least one dealer selected (paragraph [0083]) over the data communication network (Fig. 11, “1108”);
obtains a quote from the at least one dealer (Fig. 1, “135”) over the data communication network (Fig. 11, “1108”) upon checking the inventory (paragraph [0083]);
generates a deal structure for the one or more appropriate automobiles based on the quote obtained from the dealer and the purchase structure (Fig. 1, “155”; paragraph [0041]); and 
checks for rebates applicable for the customer (paragraph [0059] teaches calculating a monthly payment that takes into consideration any rebates and incentives). 
	Edelman does not teach or suggest the limitations identified above.  
(ii) US 2009/0313121 A1 (“Post”): Post teaches a method for marketing vehicles that accesses a commercially available database through the Internet in order to retrieve a variety of information including the MSRP and drivetrain of the vehicle (paragraph [0045], lines 1-11). Post does not teach or suggest the limitations identified above.  
(iii) US 2008/0126244 A1 (“Loving”): Loving teaches a providing customers of car dealership with opportunities to schedule in-person appointments with the car dealer (paragraph [0059], lines 1-3). Loving does not teach or suggest the limitations identified above.  
(iv) “Best Practices for the Regulation of Internet Vehicle Sales” by American Association of Motor Vehicle Administrators (“AAMVA”): AAMVA discloses the best practices for the regulation of Internet vehicle sales. AAMVA does not teach or suggest the limitations identified above.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625